UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 Commission File No. 1-2921 PANHANDLE EASTERN PIPE LINE COMPANY, LP (Exact name of registrant as specified in its charter) Delaware 44-0382470 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5444 Westheimer Road 77056-5306 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(713) 989-7000 Securities Registered Pursuant to Section 12(b) of the Act: Title of each Class Name of each exchange in which registered 4.80% Senior Notes due 2008, Series B New York Stock Exchange 6.05% Senior Notes due 2013, Series B New York Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesPNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filer Non-accelerated filer P Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). YesNo P Panhandle Eastern Pipe Line, LP meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format.Item 2 of Part I has been reduced and Item 3 of Part I and Items 2, 3 and 4 of Part II have been omitted in accordance with Instruction H. PANHANDLE EASTERN PIPE LINE COMPANY, LP FORM 10-Q June 30, 2007 Table of Contents PART I. FINANCIAL INFORMATION: Page(s) ITEM 1. Financial Statements (Unaudited): Condensed consolidated statement of operations 2-3 Condensed consolidated balance sheet 4-5 Condensed consolidated statement of cash flows 6 Condensed consolidated statement of partners’ capital and comprehensive income 7 Notes to condensed consolidated financial statements 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 25 ITEM 4. Controls and Procedures. 25 PART II. OTHER INFORMATION: ITEM 1. Legal Proceedings. 27 ITEM 1A.Risk Factors. 27 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 27 ITEM 3.Defaults Upon Senior Securities. 27 ITEM 4.Submission of Matters to a Vote of Security Holders. 27 ITEM 5.Other Information. 27 ITEM 6. Exhibits. 27 SIGNATURES 29 1 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended June 30, 2007 2006 (In thousands of dollars) Operating revenue Transportation and storage of natural gas $ 120,707 $ 101,780 LNG terminalling revenue 37,219 27,014 Other revenue 3,780 5,315 Total operating revenue 161,706 134,109 Operating expenses Operation, maintenance and general 64,574 51,314 Depreciation and amortization 21,062 16,924 Taxes, other than on income 7,301 7,392 Total operating expenses 92,937 75,630 Operating income 68,769 58,479 Other income (expense) Interest expense, net (21,461 ) (16,241 ) Other, net 10,740 3,576 Total other income (expense) (10,721 ) (12,665 ) Earnings before income taxes 58,048 45,814 Income taxes 22,429 17,757 Net earnings $ 35,619 $ 28,057 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Six Months Ended June 30, 2007 2006 (In thousands of dollars) Operating revenue Transportation and storage of natural gas $ 254,412 $ 223,112 LNG terminalling revenue 70,121 46,569 Other revenue 6,203 9,071 Total operating revenue 330,736 278,752 Operating expenses Operation, maintenance and general 120,854 97,412 Depreciation and amortization 41,771 34,398 Taxes, other than on income 15,096 14,742 Total operating expenses 177,721 146,552 Operating income 153,015 132,200 Other income (expense) Interest expense, net (43,487 ) (29,116 ) Other, net 21,797 6,817 Total other income (expense) (21,690 ) (22,299 ) Earnings before income taxes 131,325 109,901 Income taxes 51,225 42,779 Net earnings $ 80,100 $ 67,122 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) June 30, 2007 December 31, 2006 Assets (In thousands of dollars) Current assets Cash and cash equivalents $ 288 $ 531 Accounts receivable, less allowances of $1,176 and $1,176, respectively 65,722 61,047 Accounts receivable - related parties (Note 5) 7,541 17,994 Gas imbalances - receivable 91,143 68,013 System gas and operating supplies (Note 3) 155,022 127,303 Deferred income taxes, net 4,091 3,117 Note receivable - CrossCountry Citrus 15,384 6,664 Other 8,435 10,691 Total current assets 347,626 295,360 Property, plant and equipment Plant in service 2,490,818 2,418,917 Construction work-in-progress 290,941 166,085 2,781,759 2,585,002 Less accumulated depreciation and amortization 247,906 207,606 Net property, plant and equipment 2,533,853 2,377,396 Unconsolidated investment 1,603 1,457 Note receivable - Southern Union 133,405 148,655 Note receivable - CrossCountry Citrus 427,464 458,336 Intangibles, net 7,445 7,618 Debt issuance cost 3,779 2,376 Non-current system gas (Note 3) 14,344 14,850 Other 9,813 2,472 Total assets $ 3,479,332 $ 3,308,520 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) June 30, 2007 December 31, 2006 (In thousands of dollars) Partners' Capital Partners' capital $ 1,121,823 $ 1,041,723 Accumulated other comprehensive income (Note 8) 18,287 15,477 Tax sharing note receivable - Southern Union (15,500 ) (16,431 ) Total partners' capital 1,124,610 1,040,769 Long-term debt (Note 7) 1,608,150 1,185,391 Total capitalization 2,732,760 2,226,160 Current liabilities Current portion of long-term debt (Note 7) 15,384 461,011 Accounts payable 3,730 6,679 Accounts payable - overdrafts 17,506 23,776 Accounts payable - related parties (Note 5) 9,330 15,962 Gas imbalances - payable 215,704 144,137 Accrued taxes 29,520 12,030 Accrued interest 17,047 19,669 Retained fuel obligation 1,430 12,418 Labor and benefit accruals 11,508 16,868 Other operating expense accruals 11,151 9,832 Capital accruals 70,166 26,929 Other 17,550 20,623 Total current liabilities 420,026 769,934 Deferred income taxes, net 259,206 243,697 Post-retirement benefits 1,234 4,436 Other 66,106 64,293 Commitments and contingencies (Note 11) Total partners' capital and liabilities $ 3,479,332 $ 3,308,520 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS(UNAUDITED) Six Months Ended June 30, 2007 2006 (In thousands of dollars) Cash flows provided by (used in) operating activities: Net earnings $ 80,100 $ 67,122 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 41,771 34,398 Deferred income taxes 12,179 26,128 Gain on sale of assets - (2,264 ) Other (2,727 ) (652 ) Changes in operating assets and liabilities 21,002 7,734 Net cash flows provided by operating activities 152,325 132,466 Cash flows provided by (used in) investing activities: Net increase in note receivable - Southern Union 15,250 (72,250 ) Capital and investment expenditures (159,432 ) (61,881 ) Sale of assets - 2,450 Decrease in note receivable - CrossCountry Citrus 22,152 - Other 871 (1,126 ) Net cash flows used in investing activities (121,159 ) (132,807 ) Cash flows provided by (used in) financing activities: Increase (decrease) in bank overdrafts (6,270 ) (62 ) Debt issuance 455,000 - Debt retirements (477,776 ) - Debt issuance costs (2,363 ) - Net cash flows provided by (used in) financing activities (31,409 ) (62 ) Change in cash and cash equivalents (243 ) (403 ) Cash and cash equivalents at beginning of period 531 585 Cash and cash equivalents at end of period $ 288 $ 182 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF PARTNERS’ CAPITAL AND COMPREHENSIVE INCOME(UNAUDITED) Partners' Capital Accumulated Other Comprehensive Income Tax Sharing Note Receivable-Southern Union Total (In thousands of dollars) Balance January 1, 2007 $ 1,041,723 $ 15,477 $ (16,431 ) $ 1,040,769 Comprehensive income (loss): Net earnings 80,100 - - 80,100 Recognized prior service credit related to other postretirement plan, net of tax - (1,356 ) - (1,356 ) Change in fair value of interest rate swaps, net of tax - 4,395 - 4,395 Net gain related to interest rate swaps, net of tax - (229 ) - (229 ) Comprehensive income 80,100 2,810 - 82,910 Settlement against tax sharing receivable - Southern Union - - 931 931 Balance June 30, 2007 $ 1,121,823 $ 18,287 $ (15,500 ) $ 1,124,610 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) ITEM 1.Financial Statements The accompanying unaudited interim condensed consolidated financial statements of Panhandle Eastern Pipe Line Company, LP, a Delaware limited partnership (PEPL), and its subsidiaries (collectively, Panhandle, or the Company) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC) for quarterly reports on Form 10-Q.These statements do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America (GAAP), and should be read in conjunction with Panhandle’s financial statements and notes thereto for the twelve months ended December 31, 2006, included in Panhandle’s Form 10-K filed with the SEC.The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with GAAP and reflect adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim period.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.Due to the seasonal nature of the Company’s operations, the results of operations and cash flows for any interim period are not necessarily indicative of the results that may be expected for the full year. The Company does not currently apply Financial Accounting Standards Board (FASB) Statement No. 71, Accounting for the Effects of Certain Types of Regulation (Statement No. 71).In 1999, the Company discontinued application of Statement No. 71 primarily due to the level of discounting from tariff rates and its inability to pass through and recover all costs.The accounting required by the statement differs from the accounting required for businesses that do not apply its provisions.Transactions that are generally recorded differently as a result of applying regulatory accounting requirements include, among others, recording of regulatory assets, the capitalization of an equity component on regulated capital projects and depreciation differences. 1.Description of Business Panhandle is primarily engaged in the interstate transportation and storage of natural gas and also provides liquefied natural gas (LNG) terminalling and regasification services.The Company is subject to the rules and regulations of the Federal Energy Regulatory Commission (FERC).The Company’s entities include the following: · PEPL, an indirect wholly-owned subsidiary of Southern Union Company (Southern Union Company and, together with its subsidiaries, Southern Union); · Trunkline Gas Company, LLC (Trunkline), a direct wholly-owned subsidiary of PEPL; · Sea Robin Pipeline Company, LLC (Sea Robin), an indirect wholly-owned subsidiary of PEPL; · Trunkline LNG Holdings, LLC (LNG Holdings), an indirect wholly-owned subsidiary of PEPL; · Trunkline LNG Company, LLC (Trunkline LNG), a direct wholly-owned subsidiary of LNG Holdings; and · Pan Gas Storage, LLC (d.b.a. Southwest Gas Storage), a direct wholly-owned subsidiary of PEPL. The Company’s pipeline assets include approximately 10,000 miles of interstate pipelines that transport natural gas from the Gulf of Mexico, South Texas and the panhandle regions of Texas and Oklahoma to major U.S. markets in the Midwest and Great Lakes region.The pipelines have a combined peak day delivery capacity of 5.3 billion cubic feet per day (Bcf/d) and approximately 66 billion cubic feet (Bcf) of owned underground storage capacity.Trunkline LNG, located on Louisiana's Gulf Coast, operates one of the largest LNG import terminals in North America, based on current send out capacity, and has 9.0 Bcf of above ground LNG storage capacity. Southern Union Panhandle, LLC, a direct wholly-owned subsidiary of Southern Union Company, serves as the general partner of PEPL and owns a one percent general partner interest in PEPL.Southern Union Company owns a ninety-nine percent limited partner interest in PEPL. 8 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2.New Accounting Principles Accounting Principles Recently Adopted. FIN 48, “Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement 109” (FIN 48): Issued by the FASB in June 2006, FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. FIN 48 prescribes a recognition and measurement threshold attributable for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosures and transition. FIN 48 was effective for fiscal years beginning after December 15, 2006. The Company’s consolidated financial statements have not been materially impacted by the adoption of FIN 48 as of January 1, 2007.See Note 10 – Accounting for Uncertainty in Income Taxes. FSP No. FIN 48-1, “Definition of ‘Settlement’ in FASB Interpretation No. 48” (FIN 48-1): Issued by the FASB in May 2007, FIN 48-1 provides guidance on how an enterprise should determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits. The Company’s adoption of FIN 48, effective January 1, 2007, was consistent with FIN 48-1. Accounting Principles Not Yet Adopted. FASB Statement No. 157, “Fair Value Measurements”:Issued by the FASB in September 2006, this Statement defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.Where applicable, this Statement simplifies and codifies related guidance within GAAP.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company is currently evaluating the impact of this Statement on its consolidated financial statements. FASB Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115”:Issued by the FASB in February 2007, this Statement permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value.Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings.The Statement does not affect any existing accounting literature that requires certain assets and liabilities to be carried at fair value.The Statement is effective for fiscal years beginning after November 15, 2007.The Company is currently evaluating the impact of this Statement on its consolidated financial statements. 3.System Gas and Operating Supplies System gas and operating supplies consist of gas held for operations and materials and supplies, both of which are carried at the lower of weighted average cost or market, while gas received from or owed back to customers is valued at market.The gas held for operations that the Company does not expect to consume in its operations in the next twelve months is reflected in non-current assets.Gas held for operations at June 30, 2007 was $155.7 million, or 21,334,466 million British thermal units (MMBtu), of which $14.3 million was classified as non-current.Gas held for operations at December 31, 2006 was $129.4 million, or 20,965,000 MMBtu, of which $14.9 million was classified as non-current.Materials and supplies inventories was $13.7 million and $13.2 million at June 30, 2007 and December 31, 2006, respectively. 9 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 4.Regulatory Matters The Company has commenced construction of an additional enhancement at its Trunkline LNG terminal.This infrastructure enhancement project, which was originally estimated to cost approximately $250 million, plus capitalized interest, will increase send out flexibility at the terminal and lower fuel costs.Recent cost projections indicate the construction costs will likely be higher, currently estimated at approximately $280 million, plus capitalized interest.The negotiated rate with the project’s customer, BG LNG Services, will be adjusted based on final capital costs. The project is scheduled to be in operation in late 2008.In addition, Trunkline LNG and BG LNG Services agreed to extend the existing terminal and pipeline services agreements through 2028, representing a five-year extension.Approximately $92.4 million and $40.8 million of costs are included in the line item Construction work-in-progress at June 30, 2007 and December 31, 2006, respectively. The Company has received approval from FERC to modernize and replace various compression facilities on PEPL.Such replacements will be made at eleven different compressor stations and are expected to be installed by the end of 2009.The estimated cost of these replacements is approximately $290 million.The Company has also filed for FERC approval to replace approximately 32 miles of existing pipeline on the east end of the PEPL system at a current estimated cost of approximately $80 million, which would further improve system integrity.The project is planned to be completed in late 2007.Approximately $60.1 million and $57.9 million of costs related to these projects are included in the line item Construction work-in-progress at June 30, 2007 and December 31, 2006, respectively. Trunkline has commenced construction on a field zone expansion project, which was approved by FERC in April of 2007.The expansion project includes adding capacity to its pipeline system in Texas and Louisiana to increase deliveries to Henry Hub.The field zone expansion project includes the previously announced north Texas expansion as well as additional capacity to Henry Hub.Trunkline will increase the capacity along existing rights-of-way from Kountze, Texas to Longville, Louisiana by approximately 625 million cubic feet per day with the construction of approximately 45 miles of 36-inch diameter pipeline.The project includes horsepower additions and modifications at existing compressor stations.Trunkline also will create additional capacity to Henry Hub with the construction of a 13.5-mile, 36-inch diameter pipeline loop from Kaplan, Louisiana directly into Henry Hub.The Henry Hub lateral will provide capacity of 1 billion cubic feet per day from Kaplan, Louisiana to Henry Hub.This project has an anticipated in-service date during the fourth quarter of 2007.Recent extremely rainy conditions in the expansion project area have adversely impacted construction activities and will likely increase project costs. The magnitude of potential cost increases is highly dependent on weather conditions going forward through the project’s ultimate completion. The Company currently estimates the project will cost approximately $230 million, plus capitalized interest.Estimated costs include a $40 million contribution in aid of construction (CIAC) to a subsidiary of Energy Transfer, L.P. (Energy Transfer), a non-affiliated entity, upon movement of Energy Transfer’s delivery point to a location originally anticipated to be near Buna, Texas. Subsequently, Energy Transfer indicated that the Buna route was problematic and, as a result, the parties reached agreement on revised terms for the field zone expansion project, including additional contracted volumes and a delivery point near Silsbee, Texas.The ultimate return and accounting for the CIAC to Energy Transfer depends on completion of construction by Energy Transfer and the eventual commercial impact on the field zone expansion project.Approximately $87.9 million and $12.5 million of costs for this project are included in the line item Construction work-in-progress at June 30, 2007 and December 31, 2006, respectively. 10 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FERC is responsible under the Natural Gas Act for assuring that rates charged by interstate pipelines are "just and reasonable".To enforce that requirement, FERC applies a ratemaking methodology that determines an allowed rate of return on common equity for the companies it regulates.On October 25, 2006, a group including producers and various trade associations filed a complaint under Section 5 of the Natural Gas Act against Southwest Gas Storage requesting that FERC initiate an investigation into Southwest Gas Storage’s rates, terms and conditions of service and grant immediate interim rate relief.FERC initiated a Section 5 proceeding on December 21, 2006, setting this issue for hearing.Pursuant to FERC order, Southwest Gas Storage filed a cost and revenue study with FERC on February 20, 2007, with a hearing originally scheduled for August 27, 2007.On August 1, 2007, Southwest Gas Storage filed a Section 4 rate case requesting an increase in rates. In order to accommodate initial action by FERC on this filing, which is due within 30 days (by September 1, 2007), the procedural schedule for the Section 5 complaint case has been delayed approximately 40 days by the presiding administrative law judge, with a hearing now scheduled for October 15, 2007. FERC staff has filed a motion suggesting that the Section 4 case would moot the Section 5 complaint. The ultimate resolution of the Southwest Gas Storage rate matters have many variables and potential outcomes and it is impossible to predict the timing or materiality of these matters at this time. No proceeding has been initiated against PEPL, but any potential rate reductions from such a proceeding would be expected to be mitigated by the impact of significant ongoing capital spending at PEPL for pipeline integrity, safety, environmental (including air emissions), compression modernization and other requirements. On January 26, 2007, Southwest Gas Storage filed an abandonment application to reduce the certificated storage capacity of its North Hopeton field by approximately 6 Bcf.This filing brings the certificated capacity in line with operational performance of the field.Southwest Gas Storage has entered into a third-party agreement to replace this storage capacity effective April 1, 2007 with an initial term of two years. Sea Robin filed a rate case with FERC in June 2007, requesting an increase in its maximum rates.Several parties have submitted protests to the rate increase filing with FERC.On July 30, 2007, FERC suspended the effectiveness of the filed rate case increase until January 1, 2008.The final outcome of the rate case has many variables and potential outcomes and it is impossible to predict its materiality at this time. On December 15, 2003, the U.S. Department of Transportation issued a final rule requiring pipeline operators to develop integrity management programs to comprehensively evaluate their pipelines, and take measures to protect pipeline segments located in what the rule defines as “high consequence areas” (HCAs).This rule resulted from the enactment of the Pipeline Safety Improvement Act of 2002.The rule requires operators to have identified HCAs along their pipelines by December 2004, and to have begun baseline integrity assessments, comprised of in-line inspection (smart pigging), hydrostatic testing or direct assessment, by June 2004.Operators must rank the risk of their pipeline segments containing HCAs and must complete assessments on at least 50 percent of the segments using one or more of these methods by December 2007.Assessments will generally be conducted on the higher risk segments first, with the balance being completed by December 2012.In addition, some system modifications will be necessary to accommodate the in-line inspections.All systems operated by the Company will be compliant with the rule; however, while identification and location of all the HCAs has been completed, it is not practicable to determine the total scope of required remediation activities prior to completion of the assessments and inspections.The costs associated with pipeline integrity management, including activity associated with HCAs, are estimated to be in the range of approximately $23 million to $30 million per year through 2012, inclusive of remediation costs. 11 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5.Related Party Transactions PEPL receives transportation revenues from Missouri Gas Energy, a Southern Union division, which account for less than one percent of annual consolidated revenues.The following table provides a summary of related party transactions for the periods presented. Three Months Ended Six Months Ended June 30, June 30, Related Party Transactions 2007 2006 2007 2006 (In thousands) (In thousands) Transportation and storage of natural gas $ 913 $ 901 $ 2,306 $ 2,357 Operation and maintenance: Management and royalty fees 4,028 3,351 8,253 6,968 Other expenses 7,381 4,983 15,293 9,548 Other income, net 10,263 2,158 20,751 3,638 Pursuant to a demand note with Southern Union Company under a cash management program, the Company has loaned excess cash, net of repayments, totaling $133.4 million to Southern Union since Southern Union acquired the Company.Net receipts of $15.3 million were recorded during the six-month period ended June 30, 2007.The Company is credited with interest on the note at a one month LIBOR rate.Included in Other, net in the accompanying Condensed Consolidated Statement of Operations is interest income of $2 million and $3.9 million for the three- and six-month periods ended June 30, 2007, respectively, with $2.1 million and $3.5 million for the three- and six-month periods ended June 30, 2006, respectively, related to interest on the Note receivable – Southern Union.Due to uncertainties regarding the timing of the Company’s cash flows, including financings, capital expenditures and operating cash flows, the Company is reflecting the Note receivable –
